          Case 4:18-cv-01885-HSG Document 694 Filed 08/01/19 Page 1 of 2


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie Lieber (admitted pro hac vice)          Caitlyn N. Bingaman (admitted pro hac vice)
     ndlieber@venable.com                            cnbingaman@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Stephen Yam (admitted pro hac vice)
     cgerson@venable.com                             syam@venable.com
5    Jonathan M. Sharret (admitted pro hac vice)     Jason M. Dorsky (admitted pro hac vice)
     jsharret@venable.com                            jmdorsky@venable.com
6    Daniel A. Apgar (admitted pro hac vice)         Joshua D. Calabro (admitted pro hac vice)
     dapgar@venable.com                              jdcalabro@venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG-EDL
22    LITIGATION
                                                          NOTICE OF CHANGE OF
23                                                        COUNSEL
24

25

26

27

28


                                                     1
                                    NOTICE OF CHANGE OF COUNSEL
                                    CASE NO. 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 694 Filed 08/01/19 Page 2 of 2


1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2           PLEASE TAKE NOTICE that Joyce L. Nadipuram of the law firm Venable LLP hereby
3    withdraws as attorney of record for Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation
4    in the above-captioned action because she is no longer with the firm. Counsel of record for Plaintiffs
5    otherwise remains the same.
6

7
     Dated: August 1, 2019                              Respectfully submitted,
8
                                                        /s/ Chris Holland
9                                                       Chris Holland (SBN 164053)
                                                        Lori L. Holland (SBN 202309)
10                                                      HOLLAND LAW LLP
                                                        220 Montgomery Street, Suite 800
11                                                      San Francisco, CA 94104
                                                        Telephone: (415) 200-4980
12                                                      Fax: (415) 200-4989
                                                        cholland@hollandlawllp.com
13                                                      lholland@hollandlawllp.com
14                                                      Attorneys for Koninklijke Philips N.V. and U.S.
                                                        Philips Corporation
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
                                      NOTICE OF CHANGE OF COUNSEL
                                      CASE NO. 4:18-CV-01885-HSG-EDL
